DETAILED ACTION
This office action is in response to applicant’s claim amendments/arguments filed March 29, 2021. Claims 1-9, 15-20, 26, and 32 were canceled. Claims 10-14, 21-25, and 27-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Independent claim 10 has been amended. The modified version of claim 15 has been incorporated into claim 10 without incorporating the intervening claim 13. Other independent claims 21 and 27 have similar amendment. Claims 1-9, 15-20, 26, and 32 were canceled. Applicant’s claim amendment necessitated the new ground(s) of rejection. Hence, Applicant’s arguments with respect to rejection of claims 10-14, 21-25, and 27-31 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “The tangible, non-transitory, computer-readable medium as in claim 24,” but claim 24 is an apparatus claim.  Examiner construe it was meant to be claim 30 instead claim 24. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,060,018 B1 to Yu et al. (hereinafter “Yu”) in view of US 2016/0315955 to Beatty et al. (hereinafter “Beatty”)  and US 2010/0162383 A1 to Linden et al. (hereinafter “Linden”).
Regarding claim 10, Yu disclosed a method comprising: 
receiving, at a device, a plurality of edge identifiers for a plurality of edges, wherein a particular edge represents an interaction between two or more device clusters formed by one or more routers, each device cluster comprising a plurality of host devices having similar characteristic (Col. 12, line 66- col. 13, line 4. The system 400 includes a communication link identifier 404 for identifying communication links between the internal computers and the external computers. The communication link identifier 404 can parse through the data traffic information collected by the traffic detection module 402 to identify communication links. Col. 14, lines 47-48. The system parses the received data traffic information to identify communication links. Col. 3, lines 8-10, 22-24, 48-50. The system can group computers having similar communication link profiles into computer clusters. In some implementations, the system only groups internal computers 102a-f into computer clusters. The system clusters the internal computers 102a-f such that each internal computer within a computer cluster has an identical communication link profile as every other computer within the cluster. Col. 4, lines 38-41. The system can therefore group the external computers 106a and 106b into a computer cluster 110c since they have identical communication link profiles.);
selecting, by the device, a set of edges from among the plurality of edges that are expected to exhibit similar behaviors; (Col. 19, line 58- col.10, line 3. A computer clustering system can analyze the first component matrix 302 to group the internal computers 202a-f into computer clusters based on similarities for the values of elements in each row of the first component matrix 302. Col. 15, lines 28-31. The system identifies (550) a first computer cluster as including internal computers having communication link profile patterns indicative of a malware attack. Col. 5, lines 51-54.) 
Yu did not but the analogous art Beatty disclosed correlating, by the device, received information regarding anomaly detection models associated with the selected set of edges, to determine a measure of confidence in the anomaly detection models associated with the selected set of edges; and providing, by the device, a notification that comprises the measure of confidence. (Beatty, Para. 0047. The anomaly detection module 310 is configured to receive information about smart appliance behavior from users or manufacturers of smart appliances in order to better determine confidence levels. The anomaly detection module 310 is now able to determine that data traffic between the smart appliance and the network address from where the update is being pushed should not be mistaken for malicious behavior, and accordingly, should have a low confidence level that an anomaly is being observed. Para. 0051. If the confidence level for a particular anomaly is high enough, anomaly control module 315 instructs the network traffic hub 105 to block traffic. In some embodiments, the anomaly control module 315 notifies the user that it has instructed the network traffic hub 105 to block traffic. Para. 0059. The behavior analysis engine 110 computes confidence levels for anomalies 415 within the local network 120b. Anomalies are behaviors or activities in the local network 120b that could be caused by malicious code. A confidence level is a representation of whether the anomaly exists in the data and whether the anomaly is caused by malicious behavior. In some embodiments, the confidence level is computed as a numerical score. In some embodiments, a confidence level can represent more than one anomaly. Para. 0060.) 

Yu did not mention that two or more device clusters formed by one or more routers but disclosed a cluster of internal and external network computers and a networking between computers formed by a router, switch is a known concept. However, the analogous art Linden disclosed two or more device clusters formed by one or more routers, providing, by the device, a clustering policy to the one or more routers, wherein the one or more routers are configured to adjust the device clusters based on the provided clustering policy ([0034] The cluster 110 may include a network interface 120 to communicatively couple the cluster 110 (and the organization 130) with the network 140. The cluster interface 120 may be shared among the computing devices 112, 114, and 116, in the cluster 110. The network interface 120 and organization interface 122 may be implemented using respective traffic switches (or different ports of the same traffic switch), or using other network devices (e.g., hubs, routers, switches, or the like). [0035] The computing devices 112, 114, and 116 in the cluster 110 may also be communicatively coupled to one another. In some embodiments, the devices 112, 114, and 116 may each be communicatively coupled using respective, dedicated cluster interface ports 111A, 111B, and 111C. The cluster interface ports 111A, 111B, and 111C may be concentrated in cluster network interface 124, which may be comprise one or more routers, switches, concentrators, hubs, or the like. [0087] The configuration updates may include modifications to the cluster policy. The cluster master 320 may synchronize updates to the cluster policy to the cluster devices 330, 340, and/or 350. Synchronizing the cluster policy may include modifying an operational mode of one or more cluster devices.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant’s invention was filed to modify the combined invention of Yu & Beatty by including the idea of two or more device clusters formed by one or more routers, providing, by the device, a clustering policy to the one or more routers, wherein the one or more routers are configured to adjust the device clusters based on the provided clustering policy as taught by Linden in order to manage shared resources (e.g., outbound traffic addresses, Destination Network Address Translation (DNAT) tables, etc.), synchronize global, run-time synchronization data with a backup master, manage device failover, and the like. (Linden, 0029).
Claims 21 and 27 recite similar limitations to claim 10, mutatis mutandis, the subject matter of claim 21 and 27, which is therefore, also considered to be taught by Yu-Beatty-Linden combination as above.

Claims 11, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Beatty and Linden and in further view of US 2012/0011589 A1 to Chen et al. (hereinafter “Chen”).
Regarding claim 11, (Original) Yu-Beatty-Linden combination taught the method as in claim 10, the combination did not but the analogous art Chen disclosed further comprising: Chen, Para. 0019-0020. The host ID includes a media access control (MAC) address of the host, a user name or an internal private IP address. The detection apparatus on the operator side is deployed or integrated with the edge router on the ISP network. The detection apparatus on the operator side needs to cluster and detect behaviors of each host to judge whether the host is a zombie host. The NAT device shares the NAT mapping with the detection apparatus on the operator side, so that the detection apparatus can categorize network behaviors by using the host ID.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant’s invention was filed to modify the combined invention of Yu, Beatty, & Linden by including the idea of requesting, by the device, the edge identifiers from a plurality of routers configured to form the device clusters as taught by Chen in order to detect the network behaviors of the host accessing the ISP network to judge whether the host is a zombie host. (Chen, 0020).
Claims 22 and 28 recite similar limitations to claim 11, mutatis mutandis, the subject matter of claim 21 and 27, which is therefore, also considered to be taught by Yu-Beatty-Linden-Chen combination as above.

Allowable Subject Matter
Claims 12, 23, are 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 13-14, 24-25, and 30-31 would also be allowable because of their dependency to allowable dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438